Response to Arguments
Applicant's arguments filed on 07/05/2022 have been fully considered but they are not persuasive.
Claim Objections
	Regarding claims 1, 8 and 15 recite “wherein a first index and the second index are used for generating the first signaling and the second radio signal respectively; the first signaling is unrelated to the second index; and the first signaling comprises configuration information for the second radio signal.”  It is known that the first signaling indicates the configuration information of the second radio signal, e.g., frequency domain position, and MCS (Modulation and Coding Status).  Therefore, the receiver cannot demodulate the second radio signal until it correctly demodulates the first signaling.  However, the first signaling needn’t vary with the accommodated information by the second radio signal.  For example, no matter what the index is, the first signaling doesn’t change since the second index is already indicated by the second radio signal.
In response to applicant’s argument, the examiner respectfully disagrees. 
It is unclear how the first signaling comprises configuration information of the second radio when the first signaling is unrelated to the second index because as per claim, “the second index is used for generating the second radio signal and the first signaling is unrelated to the second index”. Thus, the first signaling is no way of knowing the second radio signal and the claim fails to recite the second radio signal is inserted/added into the first signaling. Moreover, it is noted that the features upon which applicant relies (i.e., It is known that the first signaling indicates the configuration information of the second radio signal, e.g., frequency domain position, and MCS (Modulation and Coding Status).  Therefore, the receiver cannot demodulate the second radio signal until it correctly demodulates the first signaling.  However, the first signaling needn’t vary with the accommodated information by the second radio signal.  For example, no matter what the index is, the first signaling doesn’t change since the second index is already indicated by the second radio signal.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the objections to claims 1, 8 and 15 are maintained.
35 U.S.C. §112 Rejections
The rejections to claims 1-20 under 35 U.S.C.§112(b) are withdrawn in view of the applicant’s amendment.
35 U.S.C. §103 Rejections
Regarding claim 1, the applicant argues that the combination of Wang and Panteleev fails to teach “transmitting a first signaling; and transmitting a second radio”
In response to applicant’s argument, the examiner respectfully disagrees.
Panteleev discloses transmitting a first signaling ([0088], transmit a first radio resource control (RRC) message…) and transmitting a second radio signal ([0088], transmit a second RRC message…).

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462